          Case 3:20-cv-01111-VLB Document 14 Filed 08/06/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

                                   :
STEPHANIE WASHINGTON               :                            CIVIL ACTION NO. 3:20-cv-01111
                                   :
                                   :
                 PLAINTIFF         :
                                   :
v.                                 :
                                   :
                                   :
DEVIN EATON, TERRANCE POLLOCK,     :
AZIZ ABDULLATTF, CURT B. LENG,     :
JOHN SULLIVAN, TOWN OF HAMDEN,     :
TOWN OF HAMDEN POLICE DEPARTMENT, :
RONNELL HIGGINS, YALE UNIVERSITY,  :
YALE UNIVERSITY POLICE DEPARTMENT, :
JUSTIN ELICKER, OTONIEL REYES,     :
CITY OF NEW HAVEN, NEW HAVEN       :
POLICE DEPARTMENT, and T&S UNITED  :
LLC.                               :                            AUGUST 6, 2020
                 DEFENDANTS        :
                                   :

                           NOTICE OF CONSENT TO REMOVAL

       Please take notice that the defendants YALE UNIVERSITY, RONNELL HIGGINS, and

TERRANCE POLLOCK have consented to the removal of the above-captioned matter to the

United States District Court for the District of Connecticut.

                                                THE DEFENDANTS,
                                                YALE UNIVERSITY, RONNELL HIGGINS,
                                                and TERRANCE POLLOCK

                                          By:                 /s/
                                                PATRICK M. NOONAN – CT00189
                                                DONAHUE, DURHAM & NOONAN, P.C.
                                                Concept Park
                                                741 Boston Post Road, Suite 306
                                                Guilford, CT 06437
                                                Telephone: (203) 458-9168
                                                Fax:        (203) 458-4424
                                                Email:      pnoonan@ddnctlaw.com
          Case 3:20-cv-01111-VLB Document 14 Filed 08/06/20 Page 2 of 2




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                 2
